Case 1:19-cv-03209-RJD-ST Document 12 Filed 10/31/19 Page 1 of 3 PageID #: 59



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
MOHAMMED GARADI, et al.,

                                   Plaintiffs,
                                                                             DISCOVERY PLAN
-against-                                                                    WORKSHEET

MARS WRIGLEY CONFECTIONERY US, LLC.,                                         1:19-cv-03209-RJD-ST

                                    Defendant.
--------------------------------------------------------------------X


                                  [PROPOSED] DISCOVERY PLAN


                                   Phase I (Pre-Settlement Discovery)

    Deadline for completion of Rule 26(a) initial             The parties are working to resolve this
    disclosures and HIPAA-compliant records                   matter and have informally exchanged
    authorizations:                                           information. Defendant has sought leave
                                                              to file a motion to dismiss the original
                                                              complaint under Rule 12 of the Federal
                                                              Rules of Civil Procedure. Plaintiffs have
                                                              requested leave to file an amended
                                                              complaint. To facilitate resolution of this
                                                              matter, the parties jointly wish to stay
                                                              discovery1 until after the later of
                                                              Defendant’s answer to the amended
                                                              complaint or a motion to dismiss the
                                                              amended complaint is filed and decided.
    Completion date for Phase I Discovery as                  TBD
    agreed upon by the parties:
    (Reciprocal and agreed upon document
    production and other discovery necessary for a
    reasoned consideration of settlement.
    Presumptively 60 days after Initial Conference.)
    Date for initial settlement conference:                   TBD



1
  Bar-Mashiah v. Inc. Village of Hewlett Bay Park, CV 18-4633 (AKT), 2019 WL 4247593, at *2
(E.D.N.Y. Sep. 6, 2019) (noting decision to grant joint motion to stay discovery “pending motion
to stay discovery pending a resolution of the motions to dismiss.”).

                                                        1
Case 1:19-cv-03209-RJD-ST Document 12 Filed 10/31/19 Page 2 of 3 PageID #: 60



(Parties should propose a date approximately
10-15 days after the completion of Phase I
Discovery, subject to the Court’s availability)

                          Phase II (Discovery and Motion Practice)

Motion to join new parties or amend the                 TBD
pleadings:
(Presumptively 15 days post initial settlement
conference)
First requests for production of documents              TBD
and for interrogatories due by:
(Presumptively 15 days post joining/amending)
Class Certification discovery completed by:             TBD
(Presumptively 3 months post first requests for
documents/interrogatories)
All fact discovery completed by:                        TBD
(Presumptively 3.5 months post after issuance of
any decision on class certification)
Staggered Exchange of expert reports                    TBD
completed by:
(Presumptively 30 days post fact discovery)
Expert depositions completed by:                        TBD
(Presumptively 30 days post expert reports)
COMPLETION OF ALL DISCOVERY BY:                         TBD
(Presumptively 9 months after Initial
Conference)
Final date to take first step in dispositive            TBD
motion practice:
(Parties are directed to consult the District
Judge’s Individual Rules regarding such motion
practice. Presumptively 30 days post completion
of all discovery)
Do the parties wish to be referred to the               Yes
EDNY’s mediation program pursuant to
Local Rule 83.8?


                                    Respectfully Submitted,


______/s/ Spencer Sheehan___________                  ___________/s/_Omid G. Banuelos_______
Spencer Sheehan                                       Omid G. Banuelos (No. 5403696)
SHEEHAN & ASSOCIATES, P.C.                            David A. Forkner (Pro Hac Vice)
Spencer Sheehan                                       WILLIAMS & CONNOLLY LLP
505 Northern Blvd., Suite 311                         725 12th Street N.W.

                                                  2
Case 1:19-cv-03209-RJD-ST Document 12 Filed 10/31/19 Page 3 of 3 PageID #: 61



Great Neck, NY 11021                      Washington, D.C. 20005
(516) 303-0552                            (202) 434-5000
spencer@spencersheehan.com                (202) 434-5029(f)
                                          obanuelos@wc.com
                                          dforkner@wc.com




                                      3
